Title: I. “Letters from a Distinguished American,” No. 1, 14 July 1780; 17 January 1782
From: Adams, John
To: 


      
       SIR
       
        ante 14 July 1780
        
       
       
        Paris, 
        Jan. 17, 1782
        
       
      
      I Have not till lately obtained a sight of a number of Pamphlets, ascribed indeed to Mr. Galloway but containing the mention of such circumstances, as convince me that they were written in concert between the American Refugees and the British Ministry. In some of them I perceive apparently unequivocal traces of the hand of the late Governor Hutchinson. I have read them with surprize, because it seems to me, that if their professed intention had been to convince America, that it is both her interest and duty to support her Sovereignty and her Alliances, and the interest and duty of all the maritime powers of Europe to support her in them, the writers could not have taken methods more effectual.
      The Author of the “Cool Thoughts on the Consequences of American Independence” observes, that “an offensive and defensive alliance between France and America will naturally coincide with their several views and interests, as soon as American Independence shall be acknowledged by the powers in Europe. America will naturally wish, while she is rising from her infant state into opulence and power, to cover her dominions under the protection of France; and France will find new resources of strength in American commerce, armies, and naval force. The recovery of America, from the disasters and distresses of war, will be rapid and sudden; very unlike an old country, whose population is full, and whose cultivation, commerce, and strength have arrived at their height. The multiplication of her numbers, and the increase of her power, will surpass all expectation. If her sudden growth has already exceeded the most sanguine ideas, it is certain, that the increase of her strength, when supported and assisted by France, and pushed forward by the powerful motives, arising from her separate interest, her own preservation, and the prospect of her own rising glory and importance among nations, will far out-run any idea we have had of her late population.”
      It is pleasing to see the irresistible force of truth operating upon the minds even of the most inveterate and disingenuous of the enemies of America. It was impossible to deny, that the alliance between France and the United States is natural, and founded on their mutual interests. It was impossible to deny, that the resurrection of America from the distresses of this war will be sudden and surprizing. But is this an argument for England to continue the war? Will the resurrection of England out of the ruins of this war be sudden? If she continues it much longer, will she ever arise again? The present and future state of Great Britain, then, are decisive arguments (if reason could be heard) for making peace immediately: while the present and future state of America are arguments equally unanswerable for America to continue the war, until her Independence shall be acknowledged by all the world. It is equally an argument for France and Spain, and Holland, to exert themselves to support American Independence, because, by this means they will effectually secure her gratitude and good will: they will bind the connections between them closer, and the sudden rise of America out of her distresses into affluence and power, will enable her to repay those nations whatever debts may be contracted, and to become an able ally to defend them in case of need against their enemies; or, if the true American system of policy should be peace and neutrality, as no doubt it will, they will derive such commerce and naval supplies from America for ever, hereafter, as will secure them the freedom of the seas. This is also a powerful motive for all the maritime nations of Europe to favour and support American Independence. It is the true interest of all the maritime nations, that America should have a free trade with all of them, and that she should be neutral in all their wars. Every body now throughout the world sees, that a renewal of the English monopoly of the American trade, would establish an absolute tyranny upon the ocean, and that every other ship that sails would hold its liberty at the mercy of these Lordly Islanders. If the French or Spaniards were to obtain a monopoly of this trade, it would give them a superiority over all the other commercial nations, which would be dangerous to the freedom of navigators. It is obviously then the interest and duty of all the maritime powers to keep the American trade open and free to all, and to be sure to prevent its being monopolized by any one nation whatever. Another inference that may fairly and must  America will suddenly arise out of the distresses of the war to affluence and power, is this:—That all the monied men in Europe ought to transfer as fast as possible their stocks from British to American funds: For as it is certain, that England will not suddenly rise out of the disasters of the war, and it is at least dubious whether she will ever rise out of them; the interest neither of the capitalist, nor the speculator, is safe in the English funds; whereas, what ever money may be lent to America, is safe and sure, both for the principal and interest, and it will become easier every day for America to pay both.
      Thus it appears, that Mr. Galloway is involuntarily forced to lay open truths, which supports her credit, and unites the interests of all the world in her favour against Great Britain.
      This writer goes on: “Nor will it be the interest of America to check the ambition of France, while confined to Europe. Her distance, and the safety arising from it, will render her regardless of the fate of nations, on this side of the Atlantic, as soon as her own strength shall be established. The prosperity or ruin of kingdoms, from whose power she can have nothing to fear, and whose assistance she can never want, will be matters of equal indifference. She can wish for no other connection with Europe, than that of commerce; and this will be better secured in the hands of an ally, than in those with whom she holds other connections; so that it will be of little moment to her, whether Great Britain, Spain, Holland, Germany, or Russia, shall be ruled by one or more Monarchs.”
      Here again it is manifest, that this gentleman clearly sees her true interest and political system, in relation to Europe, and the true interest and political system of all Europe towards America.—Both consist in two words, peace and commerce.—It can never, after the conclusion of this war, and the final establishment of the independence of America, be her interest to go to war with any nation of Europe; and it can never be the interest of any one of the maritime powers to go to war with her, unless we should except Great Britain, and there is no sufficient reason, perhaps, for excepting her.—It is not improbable, however, that the selfish, unsocial, tyrannical spirit, which has hitherto dictated to her the maxim of making war with every nation, that has commerce and a considerable marine, may still prompt her to endeavour to destroy the navy of America. If it should, however, she will not succeed, and will only ruin herself by it.
      But if it will not be the interest of America to go to war with any power of Europe, it will certainly be her interest to trade with every power of Europe, because the greater number and variety of markets are open to her, the greater will be the demand for her productions, the greater quantity of them she will sell, and she will obtain so much a better price, and the cheaper and easier will she obtain the commodities of the growth, production and manufacture of Europe that she wants. On the contrary, if it is not the interest of any nation of Europe to go to war with her, it will be the interest of every one of them to trade with her, because she has commodities that every one of them wants, and every one of them has commodities that she wants; so that a barter may be carried on advantageous on all sides; and, besides this, every maritime power in Europe must endeavour to have a share in American commerce, in order to maintain her share of the commerce of Europe, to maintain her marine upon a proportional footing, and maintain her rank among the other maritime powers.
      This observation then, instead of being an argument for any one to continue the war, is a very forcible one to shew the danger to the other powers of Europe, arising from the former connection between America and England; and also to shew, that the other maritime powers ought to interfere in assisting America to maintain her independence, and also to maintain her true system of neutrality in future, that the blessings of her commerce may be open to all. As to the idea of the ambition of France, for universal monarchy, it is a chimera, fit to amuse the madness of Britains, which in this moment catches at any thing, however extravagant, to plague and harass herself with. But it is fit for the rest of the world to smile at.—Universal Monarchy at land is impracticable; but universal Monarchy at sea has been well nigh established, and would before this moment have been perfected, if Great Britain and America had continued united. France can never entertain an hope of it, unless the fury of Great Britain should be assisted by the folly, the indolence, and inactivity of the other maritime powers, so as to drive the American commerce wholly into the hands of France, which is not to be supposed; but, on the contrary, every trading nation will, no doubt, demand a share in American trade, and will consequently augment their riches and naval power in proportion.
      
       ADIEU
      
     